Title: Thomas Jefferson to John Adams, 27 Aug. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              Aug. 27. 1786.
            
          

          Your favour of July 31 was lately delivered me. the papers inform
            me you are at the Hague, and, incertain what stay you may make there, I send this by
            mr[expansion sign] Voss who is returning to London by the way of Amsterdam. I inclose
            you the last letters from mr[expansion sign] Barclay & mr[expansion sign]
            Carmichael, by which we may hope our peace with Marocco is signed, thanks to the good
            offices of a nation which is honest, if it is not wise. this event with the naval
            cruises of Portugal will I hope quiet the Atlantic for us. I am informed by authority to
            be depended on, that insurance is made at Lorient, on American vessels sailing under
            their own flag, against every event, at the price usually paid for risks of the sea
            alone. still however the most important of our marts, the Mediterranean, is shut. I
            wrote you a proposition to accept mr[expansion sign] Barclay’s offer of going to
            Algiers. I have no hope of it’s making peace; but it may add to our information, abate
            the ardor of those pyrates against us, and shut the mouths of those who might impute our
            success at Marocco & failure at Algiers to a judicious appointment to the one
            place & an injudicious one at the other. let me hear from you as soon as
            possible on this, & if you accede to it send me all the necessary papers ready
            signed. I inclose you the article ‘Etats Unis’ of one of the volumes of the
            Encyclopedie, lately published. the author, M. de Meusnier, was introduced to me by the
            D. de la Rochefoucault. he asked of me information on the subject of our states,
            & left with me a number of queries to answer. knowing the importance of setting
            to rights a book so universally diffused & which will go down to late ages, I
            answered his queries as fully as I was able, went into a great many calculations for
            him, and offered to give further explanations where necessary. he then put his work into
            my hands. I read it, and was led by that into a still greater number of details by way
            of correcting what he had at first written, which was indeed a mass of errors &
            misconceptions from beginning to end. I returned him his work & my details; but
            he did not communicate it to me after he had corrected it. it has therefore come out
            with many errors which I would have advised him to correct, & the rather as he
            was very well disposed. he has still left in a great deal of the Abbé Raynal, that is to
            say a great deal of falsehood, and he has stated other things on bad information. I am
            sorry I had not another correction of it. he has paid me for my trouble, in the true
            coin of his country, most unmerciful compliment. this, with his other errors I should
            surely have struck out had he sent me the work, as I expected, before it went to the
            press. I find in fact that he is happiest of whom the world sais least, good or bad.—I
            think if I had had a little more warning, my desire to see Holland, as well as to meet
            again mrs[expansion sign] Adams & yourself, would have tempted me to take a
            flying trip there. I wish you may be tempted to take Paris in your return. you will find
            many very happy to see you here, & none more so than, Dear Sir, your friend and
            servant


          
            
              Th: Jefferson
            
          
        